Citation Nr: 1311729	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  07-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1967.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

Two hearings were held in this matter, first a July 2007 hearing before an RO Decision Review Officer (DRO), and then a July 2009 Travel Board hearing before an Acting Veterans Law Judge (VLJ), with transcripts of both proceedings on file. 
By January 2013 correspondence, the Board informed the Veteran that the VLJ had retired, and of the opportunity for another hearing in this matter.  The Veteran responded, declining a new hearing.  Thus, the undersigned VLJ of the Board is deciding this case on the current record as it stands.   

Relevant to the previous Travel Board proceeding, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of               (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Through a January 2010 decision, the Board denied a claim then on appeal for increased evaluation for diabetes mellitus type II, though it granted a separate compensable rating for diabetic retinopathy secondary to that condition.  The Board then remanded claims for service connection for posttraumatic stress disorder (PTSD) and tinnitus.

Thereafter, an April 2011 rating decision of the RO (via the Appeals Management Center (AMC)) granted service connection for PTSD.  The Veteran has not appealed from the assigned initial rating or effective date, and hence this claim has been resolved. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The issue of service connection for tinnitus has since been returned to the Board for appellate disposition.


FINDING OF FACT

The preponderance of the evidence substantiates that the Veteran manifests tinnitus as the consequence of in-service excessive noise exposure.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria to establish service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b)     (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.          §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2012). 

As indicated below the Board is granting the benefit sought on appeal of entitlement to service connection for tinnitus.  Hence, even assuming, without deciding, that any error was committed as to implementation of the VCAA's duty to notify and assist provisions, such error was harmless in its application to adjudication of this matter, and need not be further discussed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Service connection may be granted for any current disability that is the result of      a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303(a) (2012). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  On the other hand, continuity of symptomatology is required where the condition noted during service is not shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b). The U. S. Court of Appeals for the Federal Circuit (Federal Circuit) has since clarified in Walker v. Shinseki, ____ F.3d ____ (Feb. 21, 2013) that the availability of continuity of symptomatology as a principle to substantiate service connection is limited to where involving those specific diseases denoted as "chronic" (and for which presumptive service connection is otherwise available) under 38 C.F.R. § 3.309(a).

The determination as to whether the requirements for service connection are met    is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Generally, lay statement evidence may have direct relevance to establishing underlying components of a claim for service connection.  In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service (again, subject to the limitation that a "chronic" disease is involved as defined under 38 C.F.R. § 3.309(a)).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Federal Circuit further held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that it is error to suggest that lay evidence can never be sufficient to satisfy the requirement of                38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition.  However, as also observed by the Federal Circuit, lay evidence must "demonstrate some competence."  See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted). 

The Veteran alleges having had significant noise exposure during his active military service, while serving in Vietnam.  The available service personnel file documents an occupational assignment while in Vietnam of guard duty, and participation in at least one military campaign there.  The Veteran himself describes participation in combat operations.  Without even making a formal determination of whether he had involvement in combat (based on the limited evidentiary record thus far), the Board finds fully credible, competent and persuasive the Veteran's allegations of in-service acoustic trauma from proximity to gunfire and small arms fire.  This is notwithstanding the absence of documentation of the same in service treatment records or shortly after service, as the Veteran's own assertions are to be accorded due probative weight.  See generally, Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay evidence provided is credible and competent, the absence of contemporaneous medical documentation does not preclude further evaluation as to the etiology of the claimed disorder).

The remaining dispositive question before the Board is whether the Veteran's current tinnitus condition is etiologically related to his in-service noise exposure, the determinative element of a "causal nexus" to military service.  The presence of  a causal nexus to service is an essential element to establish service connection for  a claimed disability.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993)                        ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."); Hickson, supra.  See, too, Duenas v. Principi, 18 Vet. App. 512, 516 (2004).

Initially, a VA Compensation and Pension examination was scheduled for the purpose of addressing the question of medical causation.  Records reflect that       the Veteran failed to report for the examination, and has not offered good cause explanation for nonappearance.  Under such circumstances, VA law requires that a claim for original compensation is decided on the evidence already of record.       See 38 C.F.R. § 3.655(b).  The Board thus reviews this claim on the existing record, and moreover, finds on full consideration and with due emphasis placed on the lay witness testimony offered, pursuant to applicable precedent, that there is nonetheless sufficient evidentiary basis to award the benefit sought. 

The Board finds that there is ultimately a substantiated foundation in the pattern of continuity of symptomatology since service as to causally link tinnitus with prior  in-service noise exposure.  Records of VA outpatient treatment in this regard show in September 2004 an audiological consultation in which the Veteran reported "bilateral tinnitus for many years," suggesting a long-term condition.  Moreover,    the Veteran in his correspondence and hearing testimony repeatedly has provided assertions that his tinnitus has been continuous since military service, beginning when he was not provided adequate hearing protection on practice firing ranges and at later points, and then continuing thereafter, up until the present time.  Given that tinnitus is indeed an organic disease of the nervous system, and thereby recognizable is a chronic disease under 38 C.F.R. § 3.309(a), the Veteran's own assertions of continuity of symptomatology hold probative weight, and effectively establish a causal nexus to service without requirement for a medical opinion otherwise demonstrating this definitive linkage. 

Therefore, affording all reasonable doubt to the Veteran on the question of service incurrence, the criteria for service connection for tinnitus are met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


